UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to . Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3400 Douglas Boulevard, Suite 285 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Securities registered pursuant to Section12(b) of the Act: None. Securities registered pursuant to Section12(g) of the Act: COMMON STOCK, PAR VALUE $0.0001 (Title of Class) OVER THE COUNTER BULLETIN BOARD (Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes ☐No ☒ Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer“, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No☒ The aggregate market value of voting stock held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter, June30, 2014, was $14.2 million . For purposes of this computation, it has been assumed that the shares beneficially held by directors and officers of registrant were “held by affiliates”; this assumption is not to be deemed to be an admission by such persons that they are affiliates of registrant. The number of shares of registrant’s common stock outstanding as of the date of this annual report is 601,644, DOCUMENTS INCORPORATED BY REFERENCE Filings made by companies with the Securities and Exchange Commission, or the SEC, are sometimes “incorporate information by reference.” This means that the company is referring you to information that was previously filed or is to be filed with the SEC, and this information is considered to be part of the filing you are reading. The following materials are incorporated by reference into this Form 10-K: Portions of certain Current Reports on Form 8-K previously filed with the SEC, as specified in this annual report, are incorporated by reference in our response to Items 5 of Part II. TABLE OF CONTENTS PART I ITEM1. BUSINESS 3 ITEM1A. RISK FACTORS 16 ITEM1B. UNRESOLVED STAFF COMMENTS 39 ITEM2. PROPERTIES 39 ITEM3. LEGAL PROCEEDINGS 39 ITEM4. MINE SAFETY DISCLOSURES 40 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 40 ITEM6. SELECTED FINANCIAL DATA 45 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 45 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 57 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 57 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 58 ITEM9A. CONTROLS AND PROCEDURES 59 ITEM9B. OTHER INFORMATION 60 PART III ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 60 ITEM11. EXECUTIVE COMPENSATION 63 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 66 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 68 ITEM14. PRINCIPAL ACCOUNTING FEES AND SERVICES 68 PART IV ITEM15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 70 SIGNATURES 75 i NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K for the fiscal year ended December31, 2014, and information we provide in our press releases, telephonic reports and other investor communications, including those on our website, contains forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Securities Act of 1933, as amended (the “Securities Act”), which are subject to risks, uncertainties, and assumptions that are difficult to predict. All statements in this annual report on Form 10-K, other than statements of historical fact, are forward-looking statements. These forward-looking statements are made pursuant to safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements include statements, among other things, with respect to anticipated future events, including anticipated trends and developments in and management plans for our business and the markets in which we operate and plan to operate; future financial results, operating results, revenues, gross profit, operating expenses, projected costs, and capital expenditures; sales and marketing initiatives; competitive position; and liquidity, capital resources, and availability of future equity capital on commercially reasonable terms. Forward-looking statements can be identified by the use of words such as “expect”, “plan”, “will”, “may”, “anticipate”, “believe”, “estimate”, “should”, “intend”, “forecast”, “project” the negative or plural of these words, and other comparable terminology. Our forward-looking statements are only predictions based on our current expectations and our projections about future events. All forward-looking statements included in this annual report on Form 10-K are based upon information available to us as of the filing date of this annual report on Form 10-K. You should not place undue reliance on these forward-looking statements. We undertake no obligation to update any of these forward-looking statements for any reason. These forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, levels of activity, performance, or achievements to differ materially from those expressed or implied by these statements. These factors include the matters discussed in the section entitled Item 1A — Risk Factors , and elsewhere in this annual report on Form10-K. You should carefully consider the risks and uncertainties described under this section. CONVENTIONS THAT APPLY TO THIS ANNUAL REPORT Unless otherwise indicated and except where the context otherwise requires, in this annual report on Form 10-K: ● “we,” “us,” “our company,” “our,” or “SPI” refer to Solar Power, Inc., a California company, and its current and former subsidiaries for the relevant periods; ● “2013” and “2014” refer to our fiscal years ended December 31, 2013 and 2014, respectively; ● “AUD” and “Australian Dollar” refer to the legal currency of Australia; ● “China” and “PRC” refer to the People’s Republic of China, excluding, for purposes of this annual report, Taiwan, Hong Kong and Macau ; ● “DG” refers to distributed generation; ● “EPC” refers to engineering, procurement and construction services; ● “EUR” and “Euro” refer to the legal currency of the 19 countries comprising the euro area; ● “FIT” refers to feed-in tariff(s); ● “LDK” refers to LDK Solar Co., Ltd.; ● “O&M” refers to operations and maintenance services; ● “PV” refers to photovoltaic; ● “RMB” and “Renminbi” refer to the legal currency of the People’s Republic of China; ● “U.K.” refers to the United Kingdom; ● “U.S.” refers to the United States of America; and ● “watt” or “W” refers to the measurement of total electrical power, where “kilowatt” or “kW” means one thousand watts, “megawatts” or “MW” means onemillion watts and “gigawatt” or “GW” means one billion watts. Names of certain companies provided in this annual report are translated or transliterated from their original Chinese legal names. Discrepancies in any table between the amounts identified as total amounts and the sum of the amounts listed therein are due to rounding. This annual report on Form10-K includes our audited consolidated financial statements for 2013 and 2014, and as of December 31, 2013 and 2014. The conversion of amounts of Australian Dollars, Euros and Renminbi, respectively, into U.S. dollars in this annual report, made solely for the convenience of readers, is based on the noon buying rates in the city of New York for cable transfers of Australian Dollars, Euros and Renminbi, respectively, as certified for customs purposes by the Federal Reserve Bank of New York as of December 31, 2014, which was AUD 0.8173 to 1.00 U.S. dollar, EUR0.8264 to 1.00 U.S. dollar, RMB 6.2046 to $1.00 U.S. dollar, respectively, unless indicated otherwise. No representation is intended to imply that the Australian Dollar, Euro or Renminbi could have been, or could be, converted, realized or settled into U.S. dollars at the foregoing rates or any other rate. 2 PART I ITEM 1. BUSINESS Overview We are a leading provider of PV solutions for business, residential, government and utility customers and investors. We provide a full spectrum of EPC services to third party project developers, as well as develop, own and operate solar projects that sell electricity to the grid in multiple countries, including China, the U.S., the U.K., Panama, Greece, Japan and Italy. Prior to 2014, we were primarily engaged in providing EPC services to developers in the U.S. We were also engaged in the development, manufacture and marketing of a variety of PV modules, the key components of solar parks that convert sunlight into electricity, and balance-of-system components, including our in-house brand.We discontinued our manufacturing business in 2010, and liquidated our research and development function in 2013.Starting from 2014, we expanded our full spectrum EPC service business to China, where we provided comprehensive and quality services to large solar projects. In addition, we commenced our global project development business by ramping up our portfolio of global solar projects, including projects that we plan to hold in the long term and derive electricity generation revenue from underour independent power producer model, or IPP model, and projects that we plan to sell in the future when we are presented with attractive opportunities under our build-and-transfer model, or BT model. We grow our project portfolio through acquisitions or greenfield project origination. We act as a secondary developer for the projects we acquire which are under construction or in pipeline at the time they are added to our portfolio. We also act as a primary developer for projects that we originate. Solar projects in our current portfolio include projects at all stages of development, including projects in operation, projects under construction and projects in pipeline. See “—Our Global Solar Project Development Business—Our Solar Project Portfolio.” For our EPC service business, the scope of our work encompasses engineering design procurementof technical componentsfrom PV module and panel manufacturers and contracting of construction and installation, which reaches both upstream and downstream along the spectrum of the solar business value chain. We rigorously manage our engineering design quality, procurement supply chain and construction contractors. This level of design and supply chain management as well as construction quality control enables us to design, build and deliver world-class solar system configurations with components that can work optimally together. Our value-engineered system approach allows us to meet system design requirements while delivering highly efficient electric power output with a lifetime of reliable performance.In 2014, we focused on large solar projects in China, where the projects are eligible to receive various forms of government incentives and have access to funding options, and where we enjoy relatively high margins with respect to our EPC service business. We derived a substantial portion of revenue from our EPC service business in China for the year ended December 31, 2014. We also provide a comprehensive set of long-term O&M services over the anticipated life of a solar project for third party developers, including performance monitoring, system reporting, preventative maintenance and full warranty support. For our global project development business, as of the date of this annual report, we have completed a series of acquisitions consisting of 26.6 MW of projects in Greece, 20.0 MW of projects in China, 31.3 MW of projects in the U.S. and 4.3 MW of projects in Italy. The Greek, Chinese and Italian projects were already connected to the grid and the U.S. projects were still under construction when the acquisitions were completed. Acquisitions aside, we started to act as primary developer for solar projects in the U.S., the U.K. and Japan in 2014, all under our BT model. As of the date of this annual report, we have started construction of an aggregate of 30.5 MW of projects in the U.K., 35.0 MW of projects in Japan and 31.3 MW of projects in the U.S. under our BT model. We anticipate that all of these projects will be connected to the grid prior to the close of 2015 and be highly sought after by purchasers. We have 2,614.6 MW of projects in announced pipeline as of the date of this annual report. See “—Our Global Project Development Business—Our Project Portfolio.” We expect to complete the acquisition of, or commence permitting processes for, our projects in announced pipeline as soon as practicable. We believe these new additions, combined with our existing project portfolio, demonstrate our broad geographic reach and established presence across key solar markets and mitigate country-specific risks. As a market first mover and innovator, in early 2015 we launched www.solarbao.com through a variable interest entity aquired in 2015, a first-of-its-kind online energy e-commerce and investment platform which enables individual and institutional investors to purchase PV-based investments and enables retail customers to purchase solar kits should they plan on building DG projects. Aside from being an independent revenue generating business, our e-commerce and investment platform is also being utilized by us as a financing channel for our DG projects. As of the date of this annual report, our platform primarily targets customers residing in China, but we plan to expand our customer base and create a global network connecting investors keen on the solar industry and developers around the world. 3 We raised a significant amount of cash for our working capital purposes from the issuance of shares of our common stock (“Shares”) and convertible notes in 2014 to non-U.S. investors in private placements. In 2014, we entered into various private placement share purchase agreements and option agreements with a number of non-U.S. investors and issued approximately 370.6 million unregistered Shares in reliance of Regulation S of the Securities Act, mostly at a per share purchase price benchmarked to the prevailing trading price of our Shares at the respective dates of these agreements, and raised an aggregate $167.8 million. We also raised $46.0 million of cash from issuing unregistered convertible notes to non-U.S. investors in reliance of Regulations S. As of the date of this annual report, we have 601,644,944 Shares outstanding. In December 2006, we became a public company through a reverse merger with Solar Power, Inc., then a Nevada corporation (formerly Welund Fund, Inc.). On March 31, 2011, LDK , a manufacturer of PV modules, obtained a controlling interest in Solar Power, Inc. through a significant investment that provided working capital and broader relationships to more aggressively pursue commercial and utility project opportunities globally. Prior tothe expansion of ourEPC service business and thecommencement of ourglobal project development business in 2014, LDK’s modules were used in a majority of the solar projects to which we provided EPC services; however, we maintained relationships with other module manufacturers forwhen circumstances required an alternative to LDK’s line of modules. See “Note 25—Related Party Transactions” to the to the Consolidated Financial Statements set forth under Item 8 herein for further discussion related to the accounts receivables and payables arising out of our historical dealings with LDK. Following the shifting of our strategic operational focus, we adopted a supplier-neutral approach for sourcing PV modules and panels for our acquired and independently developed projects in 2014. Furthermore, consequentto the issuance of our Shares and convertible notes in private placements as described above, as of the date of this annual report, LDK beneficially owns 141,517,570 Shares or approximately 23.5% of our common stock, and is no longer our controlling shareholder. Our Engineering, Procurement and Construction Service Business Developing a PV system is a highly complex endeavor which requires technical expertise as well as process management and business skills. The engineers of a PV project must properly oversee the design and installation of the PV modules, racking and mounting systems, interconnection and balance-of-systems components, inverters, batteries and other electric and technical equipment that constitute a typical PV project and enables the project to generate electricity and interconnect with the local grid. As the engineer’s work is closely interrelated with the equipment installed in the project and the construction of the project itself, project developers generally contract out all three of these important tasks to a single EPC contractor who provides the engineering, procurement, and construction services that form the technical backbone of a successful PV power plant. An EPC service provider generally plans, executes and manages the engineering design of a project, the procurement of required components and materials, and the construction of the project itself. Focused on the engineering and other technical aspects of the project, EPC services are distinguishable from the financial and regulatory aspects of developing a solar project generally handled by developers’ in-house teams. EPC work occupies a central position in the project development value chain, reaching both upstream to the procurement of equipment from PV module manufacturers and downstream to the contracting of construction and installation work. As a leading PV solution provider familiar with the entire PV development process, we are able to deliver sophisticated and specialized EPC solutions for PV project developers while also driving efficiencies up and down the value chain. When providing EPC services to other developers, our expertise in the solar project development and manufacturing fields allows us to realize cooperative synergies and also exert leverage with third-party contractors that helps drive performance and create value for our customers. Our broad expertise can inform the overall development process, affording us a role in program management, project scheduling, quality management, and quality control of a project. Under this model we work closely and cooperatively with our customers and sub-contractors in successfully delivering completed solar projects, fostering and improving our existing relationships with established PV system developers, integrators and installers. Thus, our provision of EPC services is a critical contribution to projects in which we partner with project developers, a model we have historically executed in the U.S. and the U.K. and we continue to execute now. 4 We typically work with customers on-site to perform feasibility studies, manage deliveries and materials, and oversee design, installation, construction system start-up, testing, and grid connection. The size of the system is the primary determinant of EPC development timing, but for an average system in our experience the process takes three to six months. We use our in-house capabilities for engineering and procurement, which allows us to take advantage of our strong relationships with diverse supplier network for the provision of modules, racking systems, balance of system components and other items at competitive prices and terms. We generally outsource and oversee construction to specialized EPC construction sub-contractors. We earn pre-agreed EPC service fees from our customers, who generally make milestone payments to us. In 2013 and 2014, we derived revenue of $39.3 million and $87.3 million, respectively, from the provision of our EPC services. Prior to 2014, our EPC work was primarily for customers in the U.S. In 2014, as a part of the commencement of our global project development business in the Chinese market, we began to undertake major EPC projects in certain parts of China. In 2014, we provided EPC services to three large Chinese projects having capacities of 21.0 MW, 30.0 MW, and 30.0 MW located in Jiangxi Province, Ningxia Autonomous Region, and Inner Mongolia Autonomous Region, respectively. Our three biggest EPC customers in 2014 were the respective owners of these three projects, all of which were regional developers in China. Engineering Design As a critical first step in the EPC process, engineering design involves the planning of the entire solar project, from feasibility studies of the land and irradiation levels to efficient arrangement of mounting, modules and connection systems. Our technical team takes responsibility over initial solar project engineering with support from third-party contractors. The engineering design process includes the site layout and the electrical design as well as assessment of a variety of factors to choose appropriate technologies for the project, particularly themodules and inverters. Through engineering design, we aim to reduce the risks, control the costs and improve the performance of our solar projects. Procurement and Construction In order to focus on our core downstream development and EPC service businesses, we no longer manufacture PV modules or produce other equipment such as controllers, inverters and balance of system components. Rather, we procure them from third-party manufacturers and install them in our PV systems as a part of our EPC business. We procure PV modules and other key equipment for our project construction from independent suppliers and contract work to third-party EPC contractors in areas such as logistics, installation, construction and supervision. We believe this allows us to focus our resources on higher value-added tasks. We maintain an updated list of qualified and reliable global suppliers and local third-party contractors in the areas where we operate with a proven track record andwith which we have established relationships. 5 We choose our suppliers and third-party EPC contractors through a competitive bidding process. The relevant departments of our headquarters organize and collect bids, communicate with bidders and coordinate with our regional development teams to meet local technical and legal requirements. This helps ensure we have a strong, reliable and experienced supplier and construction team working with us on every EPC project that we manage. Procurement of PV Modules and Other Equipment Our management team has strong relationships in the solar industry that enable a thorough understanding of component selection. We apply stringent quality assurance protocols when selecting components to ensure a long useful life and high compatibility with the solar project, local topography and local solar irradiation. We leverage our economies of scale and industry knowledge to obtain favorable prices, payment terms and warranty terms, thus delivering high project returns, reducing our working capital requirements and improving our liquidity. The cost of PV modules, the primary equipment of our solar projects, typically takes up a substantial portion of the average total system costs. We procure our PV modules from a wide selection of suppliers including Hanwha Q CELLS Co., Ltd., CECEP Solar Energy Technology Co., Ltd., Znshine PV-tech Co., Ltd., Lightway Green New Energy Co., Ltd., and LDK, among others. Although we are no longer engaged in component manufacture, we believe that our strong historical experience in manufacturing upstream PV products provides us with insights into the upstream value chain and advantages in procuring PV system equipment in our EPC and downstream project development business. We take into consideration technical specifications (such as size, type and power output), bid price, warranty and insurance programs, spectral response, performance in low light, nominal power tolerance levels, degradation rate, technical support and the reputation of the supplier when procuring project equipment. We typically require warranties in case of defects in materials or workmanship for a duration of 10 years and a warranty for module capacity under normal testing conditions for a duration of 25 years (2-3% of capacity for the first year with a 0.5-0.8% linear degradation in capacity every year thereafter). We are generally required to pay 100% of the purchase price within a period ranging from three months to six months after receipt, inspection and acceptance of the PV modules. We typically pay manufacturers deposits that represent 10% to 50% of the total purchase price. Construction Contracting When engaging as an EPC contractor, we generally outsource the construction of our PV power plants to third-party construction companies and closely monitor their execution of our designs. These companies are typically specialized EPC construction subcontractors. Our third-party contractors take contractual responsibility over construction. In executing construction oversight and management, we combine our hands-on experience in construction, installation and system integration to drive construction work, reduce construction risks, and realize overall project cost savings. Our construction oversight teams can conduct constructability reviews, provide construction support, contract administration and document control services, construction inspection, engineering support, instrumentation installation and monitoring, and on-site construction supervision and monitoring. We utilize a number of metrics to manage and monitor the performance of the third-party contractors in terms of both quality and delivery time and to ensure compliance with applicable safety and other requirements. For instance, we may delegate representatives with relevant qualifications to review, supervise, organize and provide comments on the third-party contractor’s design, construction plan, construction guidelines, materials and documentations. We also conduct periodic inspections to examine project implementation and quality standards compared to our project planning and quality standards and prepare periodic reports for review and approval by the relevant departments in our corporate headquarters. If we identify any quality or progress issues which are attributable to the work of the third-party contractors, we will have further follow-up discussions with them and monitor their rectification work. 6 The third-party contractors are responsible for the quality of the project, and must maintain project-relevant insurance with us as a beneficiary. They must ensure the project complies with the related local safety, labor and environmental laws and regulations. We examine and keep records of the production-related safety documentation and insurance policies of our third-party contractors. All production-related tools and equipment used by our third-party contractors must be compliant with and certified by applicable regulatory standards. The contractors submit detailed quality assurance procedures and report on the progress, quality and safety of the project to us on a regular basis. The third-party contractors utilize a variety of measures to protect the location, including the transmission line, built facilities and infrastructure, from damage during the construction process. We are generally entitled to compensation if the third-party contractors fail to meet the prescribed requirements and deadlines under their contracting agreements. We generally negotiate to pay our third-party contractors the remaining 5 or 10% of the contract price after the expiration of the quality warranty period, which generally lasts one to two years, or, if we pay the full contract price upon completion of the solar project, require the contractor to provide a bond in respect of the warranty obligations. Commissioning and Warranties We assess and evaluate our solar projects before completion. Upon completion of construction, we conduct commissioning tests prior to grid connection that include a detailed visual inspection of all significant aspects of the plant, an open circuit voltage test and a short circuit current test, and then a direct-current test after connecting to the grid. We focus commissioning tests on the quality of the construction and major equipment. These tests are conducted in order to ensure that the plant is structurally and electrically safe, and is sufficiently robust to operate as designed for the specified project lifetime. After grid connection, we also conduct commissioning tests on electricity generation performance. As grid connection requires approval from power companies, post-grid connection commissioning tests also are conducted by local quality supervisors or third-parties approved by the power companies. In addition to the warranties provided by the manufacturers of modules and balance-of-system components, EPC contractors also typically provide a limited warranty against defects in workmanship, engineering design, and installation services under normal use and service conditions for a period of one to two years following the energizing of a section of a solar power plant or upon substantial completion of the entire solar power plant. In resolving claims under the workmanship, design and installation warranties, the new owner has the option of remedying the defect to the warranted level through repair, refurbishment, or replacement. Our Global Project Development Business We develop and sell or own and operate solar projects which sell electricity to the grid in multiple countries, including China, the U.S., the U.K., Panama, Greece, Japan and Italy. In 2014, we commenced our global project development business by ramping up our portfolio of global solar projects, including projects that we plan to hold in the long term and derive electricity generation revenue from underour IPP model, as well as projects which we plan to sell in the future when we are presented with attractive opportunities under our BT model. We grow our project portfolio through acquisitions or greenfield project origination. Our project acquisition strategy is based on rigorous market research and due diligence on the target project’s capacity, local energy demands, applicable tariff regime, supporting infrastructure, local government support and topography for construction in the case of projects under construction and projects in pipeline, and we consider financing options, internal rate of return, key technical components, grid connection agreements and power purchase agreements, or PPAs, as well as guarantees on performance for projects in all development stages. We act as secondary developer for the projects we acquire which are under construction or in pipeline at the time they are added to our portfolio. When we originate projects, we conduct site visits and location evaluations, perform market analyses of local government support for renewable energy projects and electricity prices, and move forward as a primary developer once we decide to pursue a potential project. We plan to hold the projects from which we will derive electricity generation revenue for the long term, or to sell them in the future if we are presented with attractive opportunities. As of the date of this annual report, we have completed a series of acquisitions consisting of 26.6 MW of projects in Greece, 20.0 MW of projects in China, 31.3 MW of projects in the U.S. and 4.3 MW of projects in Italy. The Greek, Chinese and Italian projects were already connected to the grid when the acquisitions were completed, while the U.S. projects were still under construction. We also started to act as primary developer for solar projects in the U.S., the U.K. and Japan in 2014, all under our BT model. As of the date of this annual report, we have started construction of an aggregate of 30.5 MW of projects in the U.K., 35.0 MW of projects in Japan and 31.3 MW of projects in the U.S. under our BT model. We expect that all of these projects will be connected to the grid prior to the close of 2015 and be highly sought after by purchasers. 7 Aside from the completed acquisitions and commenced developments described above, we have also announced to acquire or develop a vast portfolio of projects. In October and November 2014, we entered into framework agreements to purchase a large portfolio of projects in China with an aggregate capacity of up to 668.5 MW from three large project developers, including a subsidiary of China Guodian Corporation, or Guodian, one of the five largest power producers in China and a state-owned enterprise. Once completed, these acquisitions as well as other projects we are developing will constitute significant additions to our global solar project portfolio. In October 2014, we entered into a cooperation framework agreement with Guodian to develop a total of 1.5 GW projects in China from 2015 to 2017. In March 2015, we entered into agreements with independent third parties with whom we will partner to develop and acquire a total of up to237.8 MW of solar projects in the U.S . and Mexico and 108.0 MW of solar projects in Panama. Most of our solar projects are subject to the FIT policies of the countries or regions wherethey operate. FIT refers to the national and local subsidies to solar power generation supported by the government. For the FIT terms of our projects, please refer to “—Our Solar Project Portfolio.” Our Solar Project Portfolio We expect our solar projects to have operational lives of 25to 27 years. As of the date of this annual report, our solar project portfolio consists of: ● Projects in Operation – “Projects in operation” refers to projects connected to the grid and selling electricity. As of the date of this annual report, we have projectsin operation with an attributable capacity of 50.9 MW in Greece, China and Italy, and these projects generated and sold 57.8 GWh of electricity in 2014. ● Projects under Construction – “Projects under construction” refers to projects at the construction stage. We generally complete construction in three to six months after obtaining all the permits required for construction, if local climate and topographical conditions permit. We have 96.8 MW of projects under construction in the U.S., the U.K. and Japan as of the date of this annual report and we expect substantially all of them to be connected to the grid by December 31, 2015. ● Projects in Announced Pipeline – “Projects in announced pipeline” refers to projects that we have announced to acquire or develop. The following summary sets forth our solar projects in operation, solar projects under construction and solar projects in announcedpipeline as of the date of this annual report. Solar Projects in Operation * Country Project name Gross capacity (MW) Our equity holding Attributable capacity (MW) Ground / Roof-top Connection date FIT terms Greece Sinsin Renewable Investment Limited 100% Ground February to October 2013 EUR0.14-0.38/kWh China Gonghe County Xinte Photovoltaic Co., Ltd. 100% Ground December 2013 RMB1.00/kWh Italy CECEP Solar Energy (Luxembourg) Private Limited Company; Italsolar S.r.l. 100% Ground and Roof-top December 2009 EUR0.22-0.35/kWh Total 8 Solar Projects under Construction * Country Our equity holding Number of solar projects Attributable capacity (MW) Ground / Roof-top Scheduled connection date FIT terms U.K. 100% 3 Ground Mid 2015 N/A1 Japan 100% 4 Ground and roof-top Mid 2015 N/A1 U.S. 100% 3 Ground 2015-2016 N/A1 Total 10 1. Intended by us to be BT projects as of the date of this annual report, and may be held as our IPP projects upon completion of construction if we determine that the return of owning the projects and selling electricity is more attractive. Solar Projects in Announced Pipeline * ● In October 2014, we entered into a definitive cooperation framework agreement with Guodian to develop a total of 1.5 GW of solar projects from 2015 to 2017 in China. We will provide financing and Guodian will provide assistance on thepermitting process and EPC services to the projects. We expect to own an80 to 100% equity interest in these projects. In October and November 2014, we also entered into definitive framework agreements to purchase a vast portfolio of projects of up to668.5 MW in China from Guodian and other independent third parties. In addition, we have 60.0 MW of projects under construction in China for which we provided EPC services and that we expect to acquire as of the date of this annual report. ● In March 2015, we entered into a definitive joint development agreement with an independent third party to set up a joint venture which we will own a75% equity interest in and utilize as a platform to develop more than 50.0 MW of water surface floating solar projects in the U.S. and Mexico. ● In March 2015, we also entered into a definitive joint development agreement with the owner of theSacramento Kings, a sports team belonging to the preeminent National Basketball Association, to install approximately 180.0 MW of roof-top solar projects on the team’s entertainment and sports center located in Sacramento, California, U.S. ● In March 2015, we entered into a definitive joint development agreement with anindependent third party, with whom we will partner and develop a total of up to 108.0 MW of solar projects in Panama. ● In March 2015, we entered into a definitive agreement with an independent third party to develop a total of 25.1 MW of projects in the U.K. ● In March 2015, we entered into a definitive share purchase agreement to acquire acontrolling equity interest in 7.8 MW of operating projects in the U.S and 4.5 MW of operating projects in Italy. Closing of the purchase is subject to our satisfactory due diligence results on the projects, among others. * Our project portfolio excludes projects for which we provide EPC services but in which we do not own any equity interest or expect to aquire as of this annual report. Featured Markets ● China. We entered the Chinese market in 2014. As of the date of this annual report, we own one solar project in operation with a total capacity of 20.0 MW, located in Qinghai Province, China. In 2014, that solar project received approximately 2,112 irradiation hours. We also have 2,228.5 MW of projects in announced pipeline. In China, all of the projects in our portfolio are eligible to receive FIT. 9 ● U.S. We have been present in the U.S. market since our incorporation. As of the date of this annual report, we have 31.3 MW of solar projects under construction as well as 237.8 MW of projects in announced pipeline. In the U.S., all the projects under construction in our portfolio are eligible to receive FIT. ● U.K. We entered the U.K. market in 2014. As of the date of this annual report, we own three solar projects under construction with a total capacity of 30.5 MW. We also have 25.1 MW of solar projects in announced pipeline. In the U.K., all of the projects in our portfolio are eligible for FIT. ● Greece. We entered the Greek market in 2014. As of the date of this annual report, we own eight solar projects in operation with a total capacity of 26.6 MW. In 2014, those solar projects generated 37.7 GWh of electricity. In Greece, all of the projects in our portfolio are eligible for FIT. ● Panama . We entered the Panamanian market in 2015. As of the date of this annual report, we have 108.0 MW of projects in announced pipeline that we expect to complete construction in 2017. ● Japan. We entered the Japanese market in 2014. We have 35.0 MW of solar projects under construction and 10.7 MW of projects in announced pipeline as of the date of this annual report. In Japan, all of our projects are eligible to receive FIT. ● Italy. We entered the Italian market in 2015. We have 4.3 MW of solar projects in operation and4.5 MW of projects in announced pipeline as of the date of this annual report. In Italy, all of our projects are eligible to receive FIT. Acquisition of Solar Projects We made significant acquisitions of solar projects in 2014. See “ Management’s Discussion and Analysis of Financial Condition and Results of Operations—Recent Acquisition Activities.” We may keep acquiring completed solar projects or other assets from independent third-parties which we believe will synergize with our existing operations and expansion strategies. A majority of our directors must approve such acquisitions. Our board of directors has formulated a uniform standard for assessing target assets with respect to the acquisition of solar projects, and such standard may be adjusted based on our company’s business, financial condition and results of operations from time to time. Our board of directors considers the following criteria when assessing potential acquisitions, among others: ● the internal rate of return of the project prior to leverage, taking into consideration of applicable FIT or PPA rate, and other applicable government incentives; ● our ratio of debt-service coverage; ● the solar irradiation hours of the project, after discounting for performance; ● the use of financeable and reliable brands for and technical specifications of the key components, including modules, invertors, mounting systems, racks/tracking systems, and EPC integration services; ● any performance guarantees required, as well as any compensation for failing to perform; ● clear and trustworthy opinions from third-party professionals after detailed technical, financial, tax and legal due diligence; and ● reasonable payment terms matching relevant milestones. 10 We rigorously conduct due diligence on our target projects before making the acquisitions and providing due considerations to the foregoing criteria. Upon the completion of the acquisitions, we either hold the projects in the long run or to sell them in the future at appropriate opportunities. For more information on the projects we haveacquired or expect to acquire, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Recent Acquisition Activities.” Market Due Diligence For both project acquisition and independent project origination, we aim to select solar projects located at sites with long solar irradiation hours, high energy demand, good supporting infrastructure, favorable tariff regimes, local government support and appropriate topography for construction where solar projects are likely to yield higher returns. We systematically analyze land cost, solar irradiation, grid connection capacity, land and property status, government support, availability of project financing and any other project information that would impact the overall economic return of the project. We target projects we believe to have an appropriate balance of financial returns, costs and risks. Permit Development Process The permit development processis the process to obtain all the required permits, certifications and approvals from competent government authorities for solar project development. We develop our IPP and BT projects as a primary developer when we originate projects independently and as a secondary developer when we acquire projects for which the permitting process has begun. As of the date of this annual report, all of our solar projects in operation have been undertaken by us as a secondary developer. Primary Permit Development Primary permit development refers to developing a project from greenfield, meaning no prior work has been done by any third party to develop a solar project at the site in question. The investment of time and resources in primary permit development in some respects is greater than secondary permit development, for example, it may take significant time and effort to negotiate for site control and apply for rezoning at a potential primary development site before any EPC work can begin, which may result in difficulty estimating a time for connection to the grid and managing development costs. However, in certain circumstances, we may choose to engage in primary development where we determine that the risks involved are manageable in light of the strong potential rewards of developing from greenfield, for example, where doing so can get us a first-mover advantage over our competitors in favorable markets for solar power. Secondary Permit Development We acquire solar projects which third parties have already begun developing by securing land use rights, development permits, or even beginning construction. We learn about potential projects for secondary development from our business partners, national or local governments, industry publications, overseas engineering exhibitions or overseas business liaison organizations. Our criteria for sourcing solar projects in the different markets in which we operate include land cost, solar irradiation, the availability of FIT benefits or other government incentives, grid connection capacity, local financing opportunities and other project information. The selection process involves detailed due diligence into the above criteria based on relevant company documentation, financial projections and the legal status of permits already secured by the project. We ensure that the projects we acquire through secondary development have a strong likelihood of being developed through to operational status. After acquisition, we continue to develop the projects through to grid connection as our own. We pursue secondary permit development in markets with relatively liquid markets for energy permits that allow for smooth transfer of pre-operational solar assets from third-party developers to us. Under certain circumstances, we negotiate site acquisition, preliminary permits, grid connection agreements and PPAs for projects under our secondary development model depending on the development stage when we acquire them. 11 Permit Development Steps The following sets forth each step of our permit development: • Evaluating project sites and location – The critical factors to consider when evaluating the site of a solar project include its solar irradiation, its proximity to a grid connection point, zoning regulations and its general geographic and topographic features. If the project site is suitable for development or acquisition, our regional development team submits a site assessment report on the land and other related information to our corporate headquarters forevaluation and approval. • Due diligence – Our in-house technical and EPC team, along with third-party experts we employ externally as needed, examine project items such as engineering and design specifications, technical risks and solar irradiation and environmental analyses. We pay specific attention to potential delays and cost overruns, grid capacity and additional costs which may not be captured in the technical design. We also ensure that the project, if being pursued under secondary development, has clean legal rights to the permits and other permissions it has secured, or, if being pursued under primary development, local laws and regulations present a clear and feasible framework for us to acquire the permits needed to develop the project to completion. In all cases, we ensure that local regulations allow us to properly realize our business intentions for the project, whether by allowing us to hold the project under our IPP model or transfer it under our BT model. • Market considerations – We target projects which have an appropriate balance of financial returns, costs and risks. Important factors include the applicable FIT associated with the project, the costs of maintenance, local taxes and fees, and the availability of local credit or other refinancing options. Our financial teams conduct financial forecasts based on information about the financial prospects of the solar project and the local energy market to make a profitability estimate and adjust our capital plan accordingly. • Permitting – Permit and licensing requirements vary depending on the jurisdiction of the solar project, but the key permits, licenses and agreements typically required for solar projects include land acquisition or lease contracts, environmental impact assessments, building or rezoning permits, planning consents, grid connection contracts and PPAs. We work closely with relevant government and private stakeholders to secure all necessary permits to develop a project, including local or regional planning authorities, electricity utilities, local communities, environmental agencies, as well as health and safety agencies. Project Financing A solar project sponsor typically sets up a project company as a special purpose vehicle to own a particular solar project and arrange for project financing. We typically enter contracts and other agreements under the name of the project company, which facilitates project financing by isolating the project and its assets, and any potential securitization requirements, from our broader global business. A project’s construction costs are mainly funded by our working capital. We take opportunities to negotiate favorable credit terms with our equipment suppliers and EPC contractors when possible, such that payment is not due until several months after construction and grid connection are complete. We generally seek to arrange debt financing for our solar projects from local banks and financial leasing companies in countries more open and receptive to renewable energy investments, such as China, where we primarily work with reputable banking institutions such as China Construction Bank Co., Ltd., Industrial and Commercial Bank of China Co., Ltd., China Minsheng Bank Co., Ltd. and Suzhou Bank Co., Ltd. In March 2015, we entered into cooperation framework agreements with each of these banks and obtained credit lines totaling RMB10.0 billion ($1.6 billion) from them. For solar projects in countries with more restricted access to debt financing, such as the U.S. and the U.K., we seek to arrange debt financing by leveraging our strong relationships with international financing sources such as reputable financial institutions like the China Development Bank and China Minsheng Bank. 12 Engineering, Procurement and Construction Given the multi-jurisdiction coverage of our project portfolio, we choose to utilize our EPC capabilities or contract third party EPC contractors to service our own projects, based on our cost analysis taking into consideration of locations, topographical conditions as well as the quality and competition of local EPC service providers. For detailed information on our EPC capabilities, see “—Our Engineering, Procurement and Construction Service Business.” Operation and Maintenance Business We operate and maintain solar projects connected to the grid, usually for the same projects that we have provided EPC services to. We regularly maintain solar projects for our customers to ensure that these projects operate in good condition and comply with the recommendations issued by the grid company in order to remain connected. We utilize specialized software to monitor the performance and security of the solar projects on a real-time basis. By operating the projects effectively and efficiently, we reduce down time and increase electricity output. A project’s major lifecycle costs mainly include the maintenance fee and the depreciation of modules, inverters and transformers. We monitor electricity production and any incidents or abnormalities which may impede normal operation. We adjust production levels based on the available capacity of the grid. We also utilize our O&M capabilities for the projects in our portfolio and bear the associated costs. We operate and maintain our projects with the intention to maximize the utilization rate, rate of power generation and system life of our solar projects. Our E-Commerce and Investment Business We launched www.solarbao.com (“Solarbao”) in early 2015, a first-of-its-kind online energy e-commerce and investment platform in China that offers a variety of functionalities, including: ● an e-commerce platform for retail customers or solar project developers to purchase various PV-related products and services, such as PV modules, kits or EPC services; ● an Internet financing channel and a platform of PV-related wealth management products, through which we and third party DG project developers obtain project funding through purchasing PV modules from manufacturers, and subsequently onselling to and leasing back them from investors with a specified rate of leasing return. This Internet sale-and-leaseback model serves as an innovative and viable channel of funding our and third party developers’ DG projects, which historically have been difficult to finance due to market fragmentation and relatively small project size. It also provides investors with opportunities to obtain comparatively attractive rates of leasing return, through purchasing PV modules from us or third party developers and leasing them back. As of the date of this annual report, we expect that most of our PV-related wealth management products on Solarbao offer investors annualized rates of return of between 4% and 10%; and ● an online ecosystem that includes its own marketplace and virtual currencies for trades. As part of the added benefits for the investors who have purchased PV modules and leased them back on Solarbao, “carbon beans,” a virtual currency that can be deposited in an online “carbon bank,” traded and redeemed for physical and virtual merchandises offered on an Internet marketplace, will be earned for every unit of electricity generated by the PV modules they have purchased and leased back to us or third party project developers. Both the “carbon bank” and the Internet marketplace are integral parts of our Solarbao platform. Under the various functionalities of our e-commerce and investment platform outlined above, we expect that our revenue streams will include the difference between the returns on our DG projects and the returns that the investors are entitled to, the profit of purchasing PV modules from manufacturers and onselling them to investors, pre-agreed platform utilization commissions from investors when they transfer their ownerships in PV modules and pre-agreed commissions from third-party project developers when they utilize our platform as a financing channel, among others. 13 We believe that our e-commerce and investment platform is a creative option to meet our project financing needs, in addition to facilitating our multi-channel growth, evidenced by our platform’s broad revenue generation segments. We intend to attract a broad customer base through our tailored marketing and promotion plan, including conventional advertising and innovative marketing. We also plan to expand our customer base and create a global network connecting investors keen on solar industry investment opportunities and project developers around the world. Because of PRC restrictions on foreign ownership of e-commerce businesses in China, we operate our solarbao.com e-commerce and investment platform in China through a series of contractual arrangements entered into among our PRC subsidiary, Yan Hua Internet Technology (Shanghai) Co., Ltd., our PRC variable interest entity, Solar Energy E-Commerce (Shanghai) Limited, and its shareholders, which enable us to exercise effective control over our PRC variable interest entity and to consolidate its financial results in our financial statements. These agreements include an exclusive consultancy and service agreement, aproxy voting agrement, anequity interest pledge agreement and anexclusive call option agreement. Our Australia Distribution Business In March 2015, we entered into a definitive share purchase agreement to acquire 80% of the equity interest in Solar Juice Pty Limited (“Solar Juice”), a company incorporated in Sydney, Australia. Solar Juice engages in the business of distributing solar kits, including PV modules, balance-of-system components, solar monitoring systems and inverters, to retail or corporate customers in Australia and Southeast Asia. According to SolarBusinessServices, a consultancy, Solar Juice was ranked the number one solar product distributor in Australia based on wholesale volume in 2013 and 2014. As of the date of this annual report, Solar Juice had over 3,000 Business-to-Business accounts, of which 700 were active on a monthly basis. We expect to complete the acquisition of Solar Juiceby the end of2015, and we believe that this business targeting attractive markets with high growth potential will be a valuable addition to our operations. For more information on our acquisition of Solar Juice, see “Management’s Discussion and Analysis of Financial Condition and Results of Operation—Recent Acquisition Activities.” Intellectual Property We rely and will continue to rely on trade secrets, know-how and other unpatented proprietary information in our business. We own the following trademarks: Yes ! Solar Solutions and Yes
